Citation Nr: 1417438	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  12-17 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a chronic respiratory disorder, including allergic rhinitis and sinusitis, to include as due to Agent Orange/herbicide exposure.

2.  Entitlement to service connection for a chronic respiratory disorder, including allergic rhinitis and sinusitis, to include as due to Agent Orange/herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  His service personnel records reflect that he had service in Korea between January 1967 and March 1968.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 2009 rating decision of the VA Regional Office in Albuquerque, New Mexico that declined to reopen the claims of entitlement to service connection for sinusitis and allergic rhinitis.  The Veteran resides within the jurisdiction of the Denver, Colorado VA RO.

The Veteran was afforded a personal hearing at the RO in March 2010 and a videoconference hearing in February 2013 before the undersigned Acting Veterans Law Judge sitting at Washington, DC.  The transcripts are of record.  

The Virtual VA and VBMS files have been reviewed.

Following adjudication of the threshold issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a chronic respiratory disorder, including sinusitis and allergic rhinitis, to include as due to Agent Orange/herbicide exposure, the reopened issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  By decision in February 2004, the Board denied service connection for a chronic respiratory disorder, including sinusitis and allergic rhinitis, to include as due to Agent Orange/herbicide exposure.

2.  The evidence added to the record since the February 2004 determination relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a chronic respiratory disorder, including sinusitis and allergic rhinitis, to include as due to Agent Orange/herbicide exposure.  


CONCLUSIONS OF LAW

1.  The February 2004 Board decision that denied service connection for a chronic respiratory disorder, including sinusitis and allergic rhinitis, to include as due to Agent Orange/herbicide exposure, is final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.156(b), 20.1104 (2013). 

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a chronic respiratory disorder, including sinusitis and allergic rhinitis, to include as due to Agent Orange/herbicide exposure, has been received and the claim is reopened.  38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2).  In view of the Board's favorable decision with respect to the threshold issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a chronic respiratory disorder, including sinusitis and allergic rhinitis, to include as due to Agent Orange/herbicide exposure, further assistance is unnecessary to aid the appellant in substantiating this aspect of the appeal.

Factual Background and Legal Analysis

The Board denied entitlement to service connection for a chronic respiratory disorder, including sinusitis and allergic rhinitis, to include as due to Agent Orange/herbicide exposure in February 2004.  This decision is final. See 38 C.F.R. § 20.1104 (2013).  The Board must therefore review all of the evidence submitted since the final disallowance of the claim to determine whether the appellant's claim should be reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet.App. 273 (1996).  A claim that is the subject of a final decision can be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108.

New evidence is evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The evidence that was of record at the time of the Board's February 2004 decision denying service connection for a chronic respiratory disorder included service treatment records showing that the Veteran was treated for a number of upper respiratory complaints and symptoms attributable to bacterial pharyngitis, tonsillitis, and upper respiratory infection, etc.  The sinuses and nose were evaluated as normal at separation for service.  Post service records include an April 1979 record from D. Bagley, M.D., noting that the Veteran had had significant recurrent difficulties with his nose since 1969 and that surgery had been performed in 1975.  He opined that the Veteran most likely had a chronic allergy problem.  VA outpatient records dated between 1980 and 1981 record complaints that included severe nasal obstruction diagnosed as allergic rhinitis.  Subsequent private and VA treatment records reflect continuing treatment over the years for chronic respiratory symptomatology primarily diagnosed as allergic rhinitis and sinus disease.  

In February 2004, the Board denied service connection on the basis that the evidence did not show complaints, treatment or diagnosis of sinusitis, allergic rhinitis or any other chronic respiratory disease during service.  It was also determined that he was not exposed to the herbicide Agent Orange during his service in Korea.

Evidence added to the record after February 2004 Board decision includes VA and private clinical records that continue to reflect treatment for chronic upper respiratory symptoms and disease variously characterized as nasal congestion, nasal airway obstruction, rhinorrhea, sinusitis, chronic allergic rhinitis and rhinosinusitis, etc.  This evidence is essentially cumulative.  Significantly, however, in December 2010, B. A. B., M.D., wrote that it was possible that the Veteran's symptoms began while he was on active duty.  Additionally, R. S. I., D.O., indicated in a November 2012 letter that military records were reviewed and that the early onset of sinusitis and allergic rhinitis was on active duty.  This evidence linking the onset of allergic rhinitis and sinusitis to service was not previously of record, is not cumulative and bears directly and substantially upon the specific matter under consideration.  It is thus so significant that it must be considered to fairly decide the merits of the claim.  Accordingly, the Board finds that new and material evidence has been submitted, and that the claim of entitlement to service connection for a chronic respiratory disorder, claimed as sinusitis and allergic rhinitis, to include as due to Agent Orange/herbicide exposure, is reopened.  



ORDER

The application to reopen the claim of entitlement to service connection for a chronic respiratory disorder, claimed as sinusitis and allergic rhinitis, to include as due to Agent Orange/herbicide exposure, is granted.


REMAND

The Veteran asserts that he has chronic respiratory disability, including sinusitis and allergic rhinitis, of service onset for which service connection is warranted.  

As indicated previously, service clinical records reflect that the appellant was treated on a number of occasions during service for upper respiratory symptomatology.  A private physician, Dr. I, has stated that active duty and long-term civilian records show the early onset of sinusitis and allergic rhinitis during service.  Review of the record discloses that upon initially filing his claim in 1981, the appellant indicated that he was treated by Dr. D. B from 1969 to 1980 and by Drs. M. and S. W. between 1973 and 1981.  Of record is a medical report from National Jewish Medical and Research Center dated in March 2005 in which his doctors indicated that the appellant was originally seen by an ENT [Ear Nose and Throat] physician in 1975 where it was found that he had a chipped bone in his nose resulting in obstruction of breathing.  The Veteran was reported to have undergone underwent surgical reconstructions during that time period.  The Board observes, however, with the exception of a general clinical report from Dr. B. in April 1979, who also referred to surgery in 1975, the claims folder does not contain any records dated between 1969 and 1980, more than a decade.  Such evidence may support the appellant's claim in a way not previously demonstrated.  As such, the Veteran should be contacted and requested to provide authorization for release of all pertinent records dated from 1969 and 1980. 

The 1981 original claim for compensation also indicates that the Veteran was treated at the Denver, Colorado VA Hospital in 1979 for respiratory symptoms.  As there is notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA records dating from 1978-1979 should be requested and associated with the claims folder.

As well, the record reflects that the Veteran has never had a VA examination in this regard for compensation and pension purposes.  The Board is unable to resolve this matter on its own and is prohibited from making conclusions based on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  Under the circumstances, a VA clinical opinion is warranted.  The Veteran should be scheduled for a VA examination.  The fulfillment of the VA's statutory duty to assist the appellant includes requesting a contemporaneous and thorough VA medical examination, including a specialist when indicated, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran by letter and request that he provide authorization specifying the names and addresses of Drs. B., M. and W. (listed on the 1981 Form 21-526, as well as any other ENT physician or facilities who treated him from 1969 and operated on him in or around 1975 through 1980.  After securing the necessary releases, the RO must request this information and associate it with the claims folder or Virtual VA.  Dr. B.'s actual clinical records dating back to 1969 through 1980 should be requested.  

2.  Request relevant VA outpatient records dated between 1978 and 1979 from the Denver VA system and associate them with the claims folder, to include those that may be retired or on microfilm.

3.  After a reasonable time for receipt of information and records requested above, schedule the Veteran for an examination to obtain a medical opinion as to the nature and etiology of the appellant's chronic respiratory disabilities.  The findings should be reported in detail and correlated to specific diagnoses.  All appropriate studies should be performed.  The claims folder, a copy of this remand and access to Virtual VA should be made available to the examiner for review.  The examiner is asked to respond to the following: 

Whether it is at least as likely as not (a 50% probability or more) any currently diagnosed respiratory disorder may be related back to any upper respiratory symptoms the Veteran experienced during service.  The examiner should comment upon the March 2005 medical report that noted a history of chipped bone in the nose resulting in nasal obstruction.

A complete rationale for the opinions should be provided.  It is requested that the examiner discuss all of the medical evidence in detail and reconcile any contradictory evidence.

4.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


